The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                   November 18, 2015

                                   No. 04-15-00529-CR

                             Abelardo Gerardo GONZALEZ,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2008CRR000657-D1
                      The Honorable David Peeples, Judge Presiding


                                     ORDER
      Appellant’s motion for extension of time to file a motion for rehearing is GRANTED.
We order appellant’s motion for rehearing due December 12, 2015.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court